      Case 3:18-cv-00104 Document 312 Filed on 12/03/19 in TXSD Page 1 of 2
                                                                                  United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                   December 03, 2019
                            UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

AARON BOOTH, ET AL.                          §
                                             §
              Plaintiffs.                    §
                                             §
VS.                                          §      CIVIL ACTION NO. 3:18–CV–00104
                                             §
GALVESTON COUNTY, ET AL.                     §
                                             §
              Defendants.                    §

                               ORDER STAYING AND
                          ADMINISTRATIVELY CLOSING CASE

       Before me is Plaintiff’s Motion for Leave to Amend the Complaint (Dkt. 305) and

Defendants’ Motion to Stay (Dkt. 308). Having considered the parties’ arguments, the

record, and the applicable law, I rule and order as follows:

       x      Plaintiff’s Motion for Leave to Amend the Complaint (Dkt. 305) is DENIED

       without prejudice to Plaintiff refiling his request after the Fifth Circuit rules;

       x      Defendants’ Motion to Stay (Dkt. 308) is GRANTED.                   All pending

       deadlines    are     STAYED,     discovery     is   STAYED,       and    this      case      is

       ADMINISTRATIVELY CLOSED until the Fifth Circuit rules on the class

       certification issue; and

       x      The temporary injunction currently in place remains in full force and effect

       during this stay.
Case 3:18-cv-00104 Document 312 Filed on 12/03/19 in TXSD Page 2 of 2



 SIGNED at Galveston, Texas, this 3rd day
                                        y of Dece
                                             December,
                                                ember, 2019.


                                  ____________________________________
                                      __
                                       ___
                                         ______________
                                                      _____________
                                                                  __
                                          ANDREW
                                          ANDREW M. E EDISON
                                                       DISON
                                      ED STATES MAGISTRATE JUDGE
                                  UNITED                       JUDG




                                    2
